        Case 4:20-cv-00134-AW-MAF Document 29 Filed 12/07/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

MICHAEL T. MARCUM,
        Plaintiff,
v.                                                   Case No. 4:20-cv-134-AW-GRJ
MARK INCH, et al.,
     Defendants.
_______________________________/
            ORDER ADOPTING REPORT AND RECOMMENDATION

        I   have     considered   the   magistrate   judge’s   Second     Report    and

Recommendation, ECF No. 28, to which no objections have been filed. The Report

and Recommendation is adopted and incorporated into this order. I further note that

the Plaintiff’s earlier filing (ECF No. 18) indicated he is in protective custody, which

is what he sought in filing the lawsuit. Moreover, it appears that Plaintiff, who did

not respond to the motion to dismiss, has abandoned the litigation.

        The motion to dismiss, ECF No. 26, is GRANTED. The clerk will enter a

judgment that says, “This case is dismissed as moot.” The clerk will then close the

file.

        SO ORDERED on December 7, 2020.

                                         s/ Allen Winsor
                                         United States District Judge
